


Aflac Incorporated 2014 10-K [afl12311410k.htm]
EXHIBIT 10.49


AMENDMENT TO EMPLOYMENT AGREEMENT
BETWEEN ERIC KIRSCH AND
AMERICAN FAMILY LIFE ASSURANCE COMPANY OF COLUMBUS




THIS AMENDMENT (“Amendment”) is entered into as of the 31st day of December
2014, by and between American Family Life Assurance Company of Columbus, a
Nebraska corporation (hereinafter referred to as "Corporation") and Eric Kirsch
(hereinafter referred to as "Employee").


W I T N E S S E T H THAT


WHEREAS, Corporation and Employee entered into an Employment Agreement dated
November 1, 2011 which was amended by amendments dated December 10, 2012 and
January 1, 2014 (such agreement as so amended being referred to as the
“Employment Agreement”); and


WHEREAS, Corporation and Employee wish to amend the Employment Agreement, by
increasing Employee’s base salary effective as of January 1, 2015.


NOW, THEREFORE, in consideration of the mutual promises and covenants set forth
and contained herein, Corporation and Employee agree that the Employment
Agreement shall be modified as follows:


1.Exhibit A of this Agreement shall be fully amended, restated, superseded and
replaced in its entirety with the form of Exhibit A attached hereto and made a
part hereof.


2.This Amendment may be executed in counterparts and exchanged by facsimile or
electronically scanned copy. Each such counterpart shall be deemed to be an
original and all such counterparts together shall constitute one and the same
instrument.


3.Except as expressly amended by this Amendment, the Employment Agreement shall
remain in full force and effect in accordance with its terms and continue to
bind the parties.


4.The Amendment as it relates to Base Salary shall be effective as of January 1,
2015.






[The remainder of this page is intentionally left blank.]




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Corporation has hereunto caused its duly authorized
executive to execute this Amendment on behalf of Corporation, and Employee has
hereunto set his hand, all being done in duplicate originals, with one original
being delivered to each party, as of the 31st day of December, 2014.


Employee
 
 
American Family Life Assurance Company of Columbus (Aflac)
/s/ Eric Kirsch
 
By:
/s/ Daniel P. Amos
Eric Kirsch
 
 
Daniel P. Amos
Chairman and Chief Executive Officer
 
 
 
 
 
 
Attest:
/s/ J. Matthew Loudermilk
 
 
 
J. Matthew Loudermilk
VP, Corporate Secretary

















--------------------------------------------------------------------------------




EXHIBIT A TO EMPLOYMENT AGREEMENT


SCHEDULE OF COMPENSATION










Base salary at an annual rate of $593,800.00




